Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 08/25/2022 has been received and considered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Situation-Aware IoT Service Coordination Using the Event-Driven SOA Paradigm”) and further in view of Gomes et al. (“A Middleware with Comprehensive Quality of Context Support for the Internet of Things Applications”).
	As per Claim 1, 11 and 16, Cheng et al. teaches a computer-implemented method/system/ program product (Fig. 1, Abstract) comprising: 
collecting event data produced by one or more event monitors in operational relationship with one or more elements of an event-producing system (left column on Pg 352 “The situational event processing module receives and processes the original sensor-monitored data stream,”), wherein at least one of the one or more elements generates a plurality of events (“Sensors and other electronic devices used for underground environmental monitoring should have the capacity for rapid and flexible deployment.” on Pg 351; left column on Pg 352 “The situational event processing module receives and processes the original sensor-monitored data stream,”); 
clustering the event data into one or more groups (left column on Pg 352 “The situational event processing module … builds a model for each event,”, right column “Event and Situation Model”), according to one or more event attributes, the event data being selectively transmittable to one or more subscribers, by way of the one or more subscribers subscribing to one or more channels associated with the one or more groups (“Publish/Subscribe module” on Pg 352; “a situational event is created from basic events or other complex events via calculation or combination. An operator or event relation pattern that is used to define an event relation profile may apply to a single event or multiple events.” on Pg 353; left column on Pg 357); 
implementing a publication mechanism (“Publish/Subscribe module” on Pg 352, left column on Pg 357) to classify the clustered event data into the one or more channels, the event data associated with at least one attribute being classified for transmission over at least one of the one or more channels (“The situational event processing module… executes querying and filtering in accordance with a user-defined query rule;” left column on Pg 352“A publisher or subscriber connects to an event broker in the unified message space and publishes or subscribes to an event of interest via this broker …Likewise, when a broker receives a published event from a client, it forwards the event, via the message distribution network, to brokers that match the subscription. Then, these brokers deliver the event to interested subscribers.” right column on Pg 357). 
Cheng et al. fails to teach explicitly in response to the event data being associated with at least one attribute classified for transmission over at least one of the one or more channels, associating the event data with a timeline such that the event data classified for transmission over at least one of the one or more channels is manageable according to selected time intervals[[;]], and publishing, based on the clustered one or more groups and the timeline, the event data to the one or more subscribers in accordance with subscription rules defined for the one or more channels.
Gomes et al. teaches in response to the event data being associated with at least one attribute classified for transmission over at least one of the one or more channels (section 4.1  
    PNG
    media_image1.png
    763
    986
    media_image1.png
    Greyscale
, : activities classified and context information published to a medical staff in a certain location)
associating the event data with a timeline such that the event data classified for transmission over at least one of the one or more channels is manageable according to selected time intervals (section 4: 
    PNG
    media_image2.png
    291
    981
    media_image2.png
    Greyscale
: activities classified and context information published to a medical staff at the refresh rate of 2.58 s by default or dynamical setting), and 
publishing, based on the clustered one or more groups and the timeline, the event data to the one or more subscribers in accordance with subscription rules defined for the one or more channels (section 4
    PNG
    media_image2.png
    291
    981
    media_image2.png
    Greyscale
; section 3.6
    PNG
    media_image3.png
    475
    980
    media_image3.png
    Greyscale
: activities classified and context information published to a medical staff at the refresh rate of 2.58 s by default or dynamical setting using distribution service policies including deadline and refresh rate for publisher and subscribers).
	Cheng et al. and Gomes et al. are analogous art because they are both related to a data event publish-subscribe system.
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Gomes et al. into Cheng et al.’s invention to obtain the invention as specified in Claims 1, 11 and 16 to provide more comprehensive and complete system (Gomes et al.: Pg 40) that performs better detection and responding to different situations (Gomes et al.: Pg 12). In particular, Gomes  et al. teaches CDDL which can publish context data collected including the detected activity, the measured intensity, the obtained location, chronic condition of the patient, and other context data to a medical staff and/or a patients at the refresh rate of 2.58 s by default or dynamical setting using distribution service policies including deadline and refresh rate for publisher and subscribers (corresponding to the claimed limitation “publishing, based on the clustered one or more groups and the timeline, the event data to the one or more subscribers”) using distribution service policies including deadline and refresh rate for publisher and subscribers (corresponding to the claimed limitation “in accordance with subscription rules defined for the one or more channels” to provide data receipt as accurately as possible (Pg 19).

As per Claim 2 and 17, Cheng et al. teaches further comprising delivering first event data from among a plurality of event data published over a first channel to at least a first subscriber, the first subscriber being configured to take a first action based on at least the first event data indicating occurrence of a first event (“The Pub/Sub module acts as a broker between the situational event’s publisher and the relevant subscribers in the system” on Pg 352; “to determine which specific group of events is a better match to the event profile’s definition, for event instance selection…when there are multiple matching event instances, only the first occurring event instance is chosen.” On Page 354; left column on Pg 357: “selecting matching event instance” and detect “situational event” corresponds to “first action”).
As per Claim 3 and 18, Cheng et al. teaches wherein the first event is associated with one or more event attributes that, when detected, invoke a process for analyzing the event data collected during a first time interval (section C Pg 354-355 “The primary design principle of automaton-based detection is to construct corresponding automata for each composite event profile and to obtain the corresponding state set and transition set, the corresponding input event domain for each state, and the corresponding event domain for each transition; then, when a primitive event arrives, these constraints are used for matching. If an acceptable state without an outward transition is eventually reached, then a successful match is obtained, and a composite event is successfully detected. …rule-based automata can be used to identify a specific situation,”; “reasonable detection of complex pattern obtained by comparing these multiple sensor events” right column on Pg 351).

As per Claim 4, 13, and 19, Cheng et al. teaches wherein the first subscriber is configured to take the first action, in response to determining that the first event data was generated or collected during a predetermined time interval (section C Pg 354-355 “automaton-based situational event detection method is proposed…The primary design principle of automaton-based detection is to construct corresponding automata for each composite event profile and to obtain the corresponding state set and transition set, the corresponding input event domain for each state, and the corresponding event domain for each transition; then, when a primitive event arrives, these constraints are used for matching. If an acceptable state without an outward transition is eventually reached, then a successful match is obtained, and a composite event is successfully detected.”).
As per Claim 5, 14, and 20 Cheng et al. teaches wherein the subscriber is configured to take the first action in accordance with detecting a first set of events occurring during a first time interval (section D Pg 355-356 “E-C-A mode: only when a service object receives a trigger event E and condition C is true does it execute a certain action A and migrate to the next state. … An ECA rule primarily invokes a service or generates an event notification to coordinate these two types of services. All events have classes and attributes, and a rule trigger may be either a primitive event or a composite event composed of various event constructors.”).

As per Claim 6 and 15, Cheng et al. fails to teach explicitly wherein the first action comprises invoking a first application for analysis of collected event data over a second time interval. 
Gomes et al. teaches wherein the first action comprises invoking a first application for analysis of collected event data over a second time interval (“Recognition and activity intensity measurement systems are intended to infer human movement patterns (e.g., walking, running, sitting, standing) and calculate the intensity with which the activity is being performed by the patient. The inference can be made from data supplied by sensors of different types (e.g., heart rate and accelerometer). The hit rate of inference mechanisms used by the system varies according to several factors, including the accuracy of the sensors and the adopted activity classification technique. By detecting the activity that the patient is performing and the corresponding body stress level, the system can detect situations where the activity performed favors or harms the patient health.”, “
    PNG
    media_image4.png
    276
    825
    media_image4.png
    Greyscale
” on Pg 11-12).

As per Claim 7, Cheng et al. fails to teach explicitly wherein the first application generates results simulating events associated with selected elements of the event-producing system.
Gomes et al. teaches wherein the first application generates results simulating events associated with selected elements of the event-producing system (“
    PNG
    media_image4.png
    276
    825
    media_image4.png
    Greyscale
” on Pg 12).
As per Claim 8, Cheng et al. fails to teach explicitly where in the generated results provide information about at least one critical threshold associated with at least one element of the event-producing system.
Gomes et al. teaches where in the generated results provide information about at least one critical threshold associated with at least one element of the event-producing system (“The system can, for example, issue a warning to a patient with a chronic cardiovascular disease (or to his/her physician) that is running if the intensity level of his/her activity is above the prescribed one.” On Pg12).

As per Claim 9, Cheng et al. fails to teach explicitly wherein the generated results provide information about status of one or more elements of the event-producing system during a time interval in which a predetermined set of events associated with the collected event data occurred.
Gomes et al. teaches wherein the generated results provide information about status of one or more elements of the event-producing system during a time interval in which a predetermined set of events associated with the collected event data occurred
 (
    PNG
    media_image5.png
    281
    834
    media_image5.png
    Greyscale
on Pg 12).
As per Claim 10, Cheng et al. teaches wherein the subscription rules define the manner in which the event data is to be streamed over the one or more channels, such that amount of event data forwarded to a subscriber is limited to a first set of event data from among the event data collected from the event-producing system (“The matching rules described by the event processing language are used to detect complex events of interest, such as an alarm event, and the Pub/Sub module is used to send that event to the service system engine.” right column on Pg 358).

As per Claim 12, Cheng et al. teaches wherein a subscriber is configured to take a first action based on at least first event data indicating occurrence of a first event, in response to delivery of first event data, from among a plurality of event data published over a first channel, to the subscriber (“The Pub/Sub module acts as a broker between the situational event’s publisher and the relevant subscribers in the system” on Pg 352; “to determine which specific group of events is a better match to the event profile’s definition, for event instance selection…when there are multiple matching event instances, only the first occurring event instance is chosen.” On Page 354; left column on Pg 357: “selecting matching event instance” and detect “situational event” corresponds to “first action”); 
wherein the first event is associated with one or more event attributes that, when detected by the subscriber, causes the subscriber to invoke a process for analyzing the event data collected during a first time interval (section C Pg 354-355 “The primary design principle of automaton-based detection is to construct corresponding automata for each composite event profile and to obtain the corresponding state set and transition set, the corresponding input event domain for each state, and the corresponding event domain for each transition; then, when a primitive event arrives, these constraints are used for matching. If an acceptable state without an outward transition is eventually reached, then a successful match is obtained, and a composite event is successfully detected. …rule-based automata can be used to identify a specific situation,”; “reasonable detection of complex pattern obtained by comparing these multiple sensor events” right column on Pg 351).

Response to Arguments
3. 	Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objection in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Double Patenting in view of the amendment and/or applicant’s arguments.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112  in view of the amendment and/or applicant’s arguments.
Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Gomes et al.  As rejected above, in particular, Gomes  et al. teaches CDDL which can publish context data collected including the detected activity, the measured intensity, the obtained location, chronic condition of the patient, and other context data to a medical staff and/or a patients at the refresh rate of 2.58 s by default or dynamical setting using distribution service policies including deadline and refresh rate for publisher and subscribers (corresponding to the claimed limitation “publishing, based on the clustered one or more groups and the timeline, the event data to the one or more subscribers”) using distribution service policies including deadline and refresh rate for publisher and subscribers (corresponding to the claimed limitation “in accordance with subscription rules defined for the one or more channels”

Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lekivetz et al. (US 20190325095 A1) discloses Publish/Subscribe system from event data collected to publish even block to subscription devices using an event stream processor. 
Sheltami et al. (“A survey on developing publish/subscribe middleware over wireless sensor/actuator networks”) discloses Publish/subscribe (Pub/Sub) system for events data that monitor and control distributed system.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146